Citation Nr: 1611818	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  08-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD), status-post triple-vessel coronary artery bypass graft, to include the propriety of the reduction from 100 to 30 percent, effective from March 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned in May 2010.  A transcript of the hearing is of record.  

A brief clarification of the procedural history is necessary in this matter.  The Veteran was granted service connection for coronary artery disease with an evaluation of 30 percent, effective April 28, 2006, and an evaluation of 100 percent assigned from May 10, 2006.  An October 2007 rating decision proposed to reduce his 100 percent rating to 30 percent.  The Veteran's rating was reduced pursuant to a February 2008 rating decision.  The February 2008 rating decision assigned a 30 percent rating, effective March 1, 2008.  The Veteran filed a notice of disagreement in March 2008.  

Throughout the pendency of the appeal, the RO has characterized his claim as one for an increased rating, rather than one regarding the propriety of the reduction.  Hence, the February 2008 rating (reduction) decision is on appeal before the Board, and the issue has been characterized to reflect the increased rating claim, as well as the question of whether the reduction decision was proper.

This case was initially before the Board in November 2010 when the claims were remanded for further development.  In an April 2014 decision, the Board determined that the reduction of the rating for CAD to 30 percent was proper, and additionally denied a claim for entitlement to a rating in excess of 30 percent for the Veteran's service-connected CAD.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In November 2014 the Court 

granted a joint motion for remand and remanded the case to the Board for readjudication consistent with the motion.  In a January 2015 decision, the Board again determined that the reduction of the rating for CAD to 30 percent was proper, and additionally denied a claim for entitlement to a rating in excess of 30 percent for the Veteran's service-connected CAD.  The Veteran once again filed an appeal to the Court.  In October 2015 the Court granted a joint motion for remand and remanded the case to the Board for readjudication consistent with the motion.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In consideration of the October 2015 Court JMR, the Board will remand the Veteran's claim for further development.  

The Veteran underwent a VA examination in August 2006.  The Veteran reported that he could not do lawn mowing if he had to push the mower and that he become diaphoretic if raking leaves for more than 10 minutes.  The Veteran reported sternal pain if he lifts anything over 15 pounds.  He noted that he was able to walk on a treadmill very slowly for one mile, but then he is completely incapacitated for at least 30 minutes.  It was estimated that his METs level was presently less than 3, but was expected to improve in the next months.  The Veteran was diagnosed with CAD status post coronary artery bypass grafting.  In the August 2006 rating decision, granting service connection for CAD, the RO initially granted a 30 percent disability rating but increased it to 100 percent, effective May 10, 2006.  This evaluation was based on the August 2006 VA examination that demonstrated 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.  


The Veteran underwent a subsequent VA examination in September 2007.  The Veteran reported that since his last examination his general condition, which included shortness of breath, chest pain, sternal pain and cardiac angina pain, had remained practically the same.  Medical information obtained at that time noted that his left ventricular ejection fraction was around 56 percent and his estimated METs level was between 5 and 7.  The VA examiner diagnosed him with CAD status post triple vessel coronary bypass graft in May 2006.  The VA examiner noted that the Veteran was symptomatic with sternal pain, angina pain, shortness of breath, and gaining weight.  Although he noted that the Veteran had demonstrated no significant improvement or change in today's present examination, when compared with his last VA examination, he determined that the Veteran's left ventricular ejection fraction was around 56 percent and his METs level was between 5 and 7.  

As noted in the October 2015 JMR, a March 2008 cardiology consultation reflects complaints by the Veteran of fatigue and that he had not noticed any improvement after his coronary artery by-pass graft.  The JMR also mentions an April 2010 cardiology consultation noting continuing chest pain and fatigue.  It was additionally noted that the Veteran had reported experiencing chest pains and in a June 2012 statement, he stated that he could not work/maintain gainful employment.  

At an August 2008 VA examination the Veteran complained of fatigue.  He reported that he could work out in the yard for approximately an hour before becoming fatigued. He reported minor shortness of breath, anginal pains and fatigue.  The VA examiner noted that his service-connected disability should not preclude light duty or sedentary employment although it was noted that it did limit his physical activity/employment.  At a December 2010 VA examination the VA examiner noted that since the Veteran's bypass surgery in 2006 he had not been hospitalized.  He additionally stated that the Veteran had no history of myocardial infarction, endocarditis, pericarditis, or valvular heart disease.  The VA examiner indicated that further cardiac testing was not indicated based on his known level of 


disease and symptoms as described.  The VA examiner determined that accounting only for his cardiac disease, his estimated METs should be no less than 5-7.

The Board notes that the September 2007 VA examiner stated that the Veteran had not demonstrated significant improvement or change in today's present examination when compared with his last VA examination.  Despite this statement the VA examiner determined that the Veteran's METs level was between 5 and 7 (an improvement from his prior VA examination).  This discrepancy between the VA examiner's medical opinion that no significant improvement had been demonstrated and the fact that he determined his METs level had increased from his prior examination must be reconciled.  The Board finds that an addendum medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should forward the Veteran's entire record to a cardiologist for review and a medical opinion. Based on review of the record, and with consideration of established medical principles, the consulting cardiologist should provide an opinion as to whether the Veteran's cardiac symptomatology at the time of the September 2007 VA examination reflected a material improvement in the Veteran's cardiac condition.  In providing this opinion the VA examiner is to consider the Veteran's "ordinary conditions of life."

The examiner must explain the rationale for the opinion, citing to supporting factual data and medical literature, as appropriate.  The explanation should specifically comment on the September 2007 VA examiner's determination that the Veteran's condition had not significantly improved but that his METs were nevertheless increased from the prior examination.


Consideration should additionally be given to the Veteran's continued complaints of fatigue and his reports of being unable to stay employed.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  This is a complex case.  After completing the above, and any other development as may be indicated by any response received or as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the totality of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


